Citation Nr: 1315395	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for dental disability.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This matter came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2009 rating decision granted basic eligibility for dental treatment based on extraction of all of the Veteran's upper teeth with a full set of dentures and extraction of 17, 18, 19, 29, 30, 31, and 32 with a partial plate, as due to noncompensable service-connected pathological dental condition (dental disability).  

Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Roanoke, Virginia.

The instant issue was remanded for action by the agency of original jurisdiction (AOJ) in November 2012.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2012 remand, the Board noted that the AOJ had issued a supplemental statement of the case (SSOC) in October that indicated that service connection for the claimed dental disability was not warranted.  The Board explained that service connection for treatment purposes had in fact been granted in the April 2009 rating decision.  It concluded that the AOJ had issued an inadequate SSOC.  The issue was remanded for issuance of a new SSOC.

38 C.F.R. § 19.29(b) indicates that a statement of the case is to include a summary of applicable laws and regulations and a discussion of how those laws and regulations affect the determination.  38 C.F.R. § 19.31(b) indicates that an SSOC will be furnished when there is a material defect in the statement of the case (SOC) or prior SSOC, or for any other reason the SOC or SSOC is inadequate.  Here, the AOJ did not include in the February 2013 SSOC a summary of the criteria under which dental disabilities are evaluated.  The Board therefore concludes that the February 2013 SSOC is also inadequate, and that an additional SSOC must be issued to the Veteran.  Specifically, the SSOC should include the criteria under 38 C.F.R. § 4.150, diagnostic codes 9900 through 9916, for the evaluation of dental and oral conditions.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the SSOC issued in February 2013 did not include a summary of the pertinent laws and regulations.  As such, it did not comply with the Board's November 2012 remand instructions.

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SSOC responsive to the issue of entitlement to a compensable evaluation for the Veteran's dental disability, including a summary of the pertinent laws and regulations, and a discussion of how those laws and regulations affect the AOJ's determination.  The SSOC should specifically include the diagnostic codes for the evaluation of dental and oral conditions under 38 C.F.R. § 4.150.  If the benefit sought on appeal remains denied, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


